Title: [February 21. Saturday. 22. Sunday, and 23. Monday]
From: Adams, John
To: 


      February 21. Saturday. 22. Sunday, and 23. Monday Monday exhibited such Scaenes as were new to me, except in the Histories of Voyages, and the descriptions of the Poets. We lost sight of our Ennemy it is true, but We found Ourselves in the Gulph Stream, in one of the most furious Storms, that ever Ship survived, the Wind North East, then North and then North West. It would be fruitless to attempt a description of what I saw, heard and felt, during these three days and nights. Every School Boy can turn to more than one description of a Storm in his Virgil, but no description in Prose or Verse of a hurricane in the Gulph Stream, the Wind always crossing the rapid current in various Angles, has ever yet been Attempted, as far as I know. To describe the Ocean, the Waves, the Winds, The Ship, her motions, rollings, pitches, Wringings and Agonies, The Sailors, their countenances, language and behaviour, is impossible. No man could stand upon his legs; nothing could be kept in its place; an universal Wreck of every thing in all parts of the Ship, Chests, casks, chairs, Bottles &c; no place or person was dry. The Wind blowing against the current, not directly, but in various Angles, produced a tumbling Sea, vast mountains of Water above Us, and as deep caverns below Us, the mountains sometimes dashing against each other, and sometimes piling up on one another like Pelion on Ossa, and not unfrequently breaking on the Ship threatened to bury Us all at once in the deep. The Sails were all hauled down but a foresail under which We hoped to scudd, but a sudden Gust of Wind rent it in an instant from the bottom to the top, and We were left with bare poles entirely at the Mercy of Wind and Water. The Noises were such that We could not hear each other speak at any distance. The Shrouds and every other rope in the Ship exposed to the Wind became a Cord of a very harsh musick. Their Vibrations produced a constant and an hideous howl, of itself enough to deafen Us, added to this the howl and Whistle of the Winds, and incessant roar of the Ocean all in boiling rage and fury, white as Snow with foam through the whole Extent of the horrison; and to compleat the whole, a Sound more allarming I found to our Officers than all the rest, a constant Cracking night and day, from a thousand places in all parts of the Ship, excited very serious Apprehensions of the Starting of the Butts.
     